Opinion filed November 16,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00302-CR 
                                                    __________
 
                             INGRID
DAMALIA BITTLE, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                  On
Appeal from the County Court at Law
 
                                                           Coryell
County, Texas
 
                                                   Trial
Court Cause No. 11-61631
 

 
                                            M
E M O R A N D U M   O P I N I O N
Appellant,
Ingrid Damalia Bittle, attempted to file a pro se appeal from her September 6,
2012 conviction for failure to identify by giving false information.  We
dismiss the appeal.  
            When
the clerk’s record was received in this court on October 23, 2012, the clerk of
this court noted the absence of a notice of appeal and contacted the county
clerk.  The county clerk notified this court by letter dated October 24, 2012,
that her office had not received a notice of appeal from Bittle and that the
only notice she had of the appeal was a letter sent to her by the Tenth Court
of Appeals stating that an appeal had been filed.  The documents sent to this
court when it was transferred indicate that Bittle sent a notice of appeal to
the Third Court of Appeals in Austin requesting that the court of appeals
review the case and acquit her.  The Third Court received Bittle’s notice of
appeal on September 17, 2012, and forwarded it to the Tenth Court of Appeals in
Waco, who filed Bittle’s notice of appeal on September 19, 2012, and sent a
letter to the county clerk notifying her that an appeal had been filed.  Bittle’s
notice of appeal was apparently not forwarded to the trial court clerk. 
Upon
receiving the clerk’s record, we notified Bittle by letter that a notice of
appeal had not been filed with the county clerk in accordance with Tex. R. App. P. 25.2(c)(1) and that her
appeal was subject to dismissal.  We requested that Bittle respond on or before
November 5, 2012, and show grounds to continue the appeal.  Bittle has not
responded.  
Pursuant
to Rule 25.2(c)(1), a notice of appeal must be filed with the trial court
clerk.  In a criminal case, when a notice of appeal is received by an appellate
court, it is not deemed to be filed with the trial court clerk.  Gomez v.
State, No. 07-06-0347-CR, 2006 WL 2588643 (Tex. App.—Amarillo Sept. 6,
2006, no pet.) (mem. op., not designated for publication); Douglas v. State,
987 S.W.2d 605, 605 n.2 (Tex. App.—Houston [1st Dist.] 1999, no pet.).  Because
a motion for new trial was not timely filed, Bittle’s notice of appeal was due
to be filed within thirty days after September 6, 2012, the date sentence was
imposed.  Tex. R. App. P. 26.2.  Thus,
by the time that this court became aware of the problem, the deadline for
filing the notice of appeal had passed.  See Tex. R. App. P. 26.2, 26.3.  
Absent
a timely notice of appeal or compliance with Rule 26.3, this court lacks
jurisdiction to entertain an appeal.  Slaton v. State, 981 S.W.2d 208 
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App.
1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993).  Because
we have no jurisdiction, we must dismiss the appeal.  
Accordingly,
this appeal is dismissed for want of jurisdiction.  
 
                                                                                                PER
CURIAM
November 16,
2012    
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill.[1]
 




[1]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.